Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 10/20/2021. The amendments have been entered and, accordingly, claims 1-6 and 8-15 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tina Choi on 01/07/2021.
The application has been amended as follows: 
Claim 1 (amended)
In lines 5-7, replace “and the wick structure is not arranged at a center portion of the container and at another end portion opposite the one end portion, and” with ---and there is no other wick structure arranged at a center portion of the container and at another end portion opposite the one end portion, and---.

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a wick structure to be accommodated inside a container of a heat pipe, the wick structure including a plurality of foils that are erected so as to be opposite to one another,…wherein the wick structure is arranged at one end portion of the container, and there is no other wick structure arranged at a center portion of the container and at another end portion opposite the one end portion, and wherein one end portion of the container having the wick structure arranged therein is a heat receiving portion and the other end portion is a heat radiating portion.”
The closest prior art of record (US 2010/0212870 to Wu and US 7652885 to Tomioka) does not teach the invention as claimed. In the case of Wu, Wu does not provide the wick structure including a plurality of foils erected so as to be opposite to one another, the wick structure being arranged at one end portion of the container, and no other wick structure arranged at a center portion of the container and at another end portion opposite the one end portion, as claimed, but rather teaches a wick structure arranged at one end and at a center portion of the container. Further, Wu requires the first vapor channel having a high greater than the second vapor channel. Replacing the wick mesh structure of Wu with a plurality of fins erected to be opposite to each other would yield two vapor channels having the same height and would go against the proper operation of Wu, destroying its working principle. In the case of Tomioka, Tomioka requires a second wick structure (element 45) arranged at a center portion of the container, which is explicitly not required for the proper operation of the instant application. Although Wu and Tomioka teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763